Exhibit 10.36

AMENDMENT TO EMPLOYMENT AGREEMENT




The Employment Agreement (the “Employment Agreement”) dated January 8, 2007
between Apex Systems, Inc. (the “Company”) and Rand Blazer “Employee”) is hereby
amended in the following respects in order to comply with Section 409A of the
Internal Revenue Code, as amended, and applicable guidance issued thereunder
(collectively, “Code Section 409A”) effective January 1, 2009:
1.    Section 4.2(a) of the Employment Agreement shall be amended by adding the
following to the end:
Such accrued salary shall be paid within 15 days of the Employee’s termination
of employment.
2.    Section 4.2(b) of the Employment Agreement shall be amended by adding the
following to the end:
If any severance payment is subject to Code Section 409A and the disability
insurance payment offset does not meet the disability offset exception under
Code Section 409A, then any such offset shall only apply to disability payments
paid to you in the same month as the applicable monthly severance payment.
3.    A new Section 24 shall be added to the end of the Employment Agreement as
follows:
24.    Code Section 409A Compliance. To the extent that any payment or benefit
under the Employment Agreement constitutes a “deferral of compensation” subject
to Code Section 409A, then, notwithstanding anything in the Employment Agreement
to the contrary, such payments or benefits that are to be paid upon the
Employee’s termination of employment shall not be paid to the Employee until the
Employee has experienced a “separation from service” as defined in Code Section
409A from the Company or an affiliate who is treated as the employer under Code
Section 409A (collectively the “Company”). If under this Agreement, an amount is
to be paid in two or more installments, for purposes of Code Section 409A, each
installment shall be treated as a separate payment. With regard to any provision
herein that provides for reimbursement of expenses or in-kind benefits, except
as permitted by Code Section 409A, (i) the right to reimbursement or in-kind
benefits is not subject to liquidation or exchange for another benefit, and (ii)
the amount of expenses eligible for reimbursement, or in- kind benefits,
provided during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year
(except as otherwise allowed under Code Section 409A). All such reimbursements
shall be reimbursed in accordance with the Company’s reimbursement policies but
in no event later than the calendar year following the calendar year in which
the related expense is incurred. The provisions of the Employment Agreement
governing any payment or benefit constituting a “deferral of compensation” shall
be

1

--------------------------------------------------------------------------------



interpreted and operated consistently with the requirements of Code Section
409A. The Company shall not be liable to the Employee if any payment or benefit
which is to be provided pursuant to the Employment Agreement and which is
considered deferred compensation subject to Code Section 409A otherwise fails to
comply with, or be exempt from, the requirements of Code Section 409A.
IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment to the
Employment Agreement on this 31st day of December, 2008 to be effective on
January 1, 2009.




/s/ Rand Blazer             
Rand Blazer






APEX SYSTEMS, INC.




By: /s/ Carl Omohundro            
Name: Carl Omohundro
Title: General Counsel

2